

116 S3954 IS: Local Government Relief Act
U.S. Senate
2020-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3954IN THE SENATE OF THE UNITED STATESJune 11, 2020Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require States to make distributions from the State's Coronavirus Relief Fund payment to local governments that did not receive a direct payment from the Fund.1.Short titleThis Act may be cited as the Local Government Relief Act.2.Deadline for distribution of the local government share of the State Co­ro­na­vi­rus Relief Fund payment(a)Pass-Through requirementSubsection (b) of section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended by adding at the end the following new paragraph: (3)Pass-through requirement(A)In generalNot later than June 30, 2020, each State (other than the District of Columbia) shall make, from the amount paid to the State under this section, a distribution to each unit of local government in the State that is not a large unit of local government that received a direct payment under this section in accordance with paragraph (2). (B)Amount to be distributedThe total amount of the distributions made by a State to units of local government under this paragraph shall not be less than 45 percent of the amount paid to the State under this section for fiscal year 2020 (after the application of paragraph (2)).(C)Manner of distribution Amounts distributed by a State under this paragraph shall be distributed from the amount paid to the State under this section—(i)upon receipt and on a pass-through-basis; and (ii)without requiring any application from a unit of local government.(D)ReportIf a State is unable to make distributions to units of local government in accordance with the requirements of this paragraph, the State shall submit a detailed report to the Secretary explaining why the State is unable to meet such requirements. The Secretary shall publish each such report in the Federal Register..(b)Conforming amendmentsSection 601 of such Act is further amended—(1)in subsection (b)—(A)in paragraphs (1) and (2), by inserting large before unit of local government each place it appears; and(B)in paragraph (2)—(i)in the paragraph heading, by inserting large before units; and(ii)by adding at the end the following: For purposes of this section, the term large unit of local government means a unit of local government, as defined in subsection (g)(2), with a population that exceeds 500,000.;(2)in subsection (c)(5)—(A)in the paragraph heading, by inserting large before unit; and(B)by inserting large before unit of local government each place it appears; (3)in subsection (d), by inserting or distribution after payment;(4)in subsection (e)—(A)by inserting direct before payment; and(B)by inserting large before unit of local government each place it appears; and(5)in subsection (g)(2)—(A)in the paragraph heading, by striking Local and inserting Unit of local; and(B)by striking with a population that exceeds 500,000.(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 601 of the Social Security Act, as added by section 5001(a) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).